PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14474773
Filing Date: 09/02/2014
Appellant(s): Apple Inc.



__________________
Dohm Chankong (Registration No. 70,524) 
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 12/28/2020 (hereinafter “the Appeal Brief”).


	(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated May 26, 2020 (hereinafter “Office action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-5, 7-10, 21-26, 28, 29, 31, 32, 33, and 34 are rejected under U.S.C. § 103 as being obvious in light of the cited references.
	
	(2) Response to Argument

35 U.S.C. 103
(a) The Appellant has grouped the Independent claims 1, 9, 23, 26, and 29 together for the purpose of appeal and directs the arguments towards the group of the claims.  The Appellant focuses the arguments towards: (i) the examiner failing to give patentable weight to certain limitations; (ii) US 2013/0260734 A1 (“Jain”) does not teach or suggest the “re-enabling command” and its claimed features; (iii) US 2014/0183258 A1 (“DiMuro”) does not teach “providing the re-enabling command in response to receiving a message indicating the management electronic device has authenticated the additional authentication information”; and (iv) US 2013/0110719 A1 (“Carter”) does not teach or suggest the claimed payment network.  

 provide, to a management electronic device, a re-enabling command configured "to cause a payment network, in communication with the management electronic device, to re-enable the capability of the electronic device to conduct the financial transactions," (2) receive a message "indicating the management electronic device has authenticated the additional authentication information," and (3) "wherein the re-enabling command is configured to cause the payment network to re-establish a mapping form a device primary account number (DPAN) for the financial account to a financial primary account number (FPAN) for the financial account" and "that the payment network has re-established the mapping," should all be giving patentable weight because they reflect the essence of the invention and impact claimed structure (see pages 14-17 of the Appeal Brief).  
The examiner respectfully disagrees.  The claim is directed to an electronic device that receives authentication information; determines based on a flag that a capability to conduct the financial transactions via the electronic device is disabled; receives additional authentication information; transmits the additional authentication information to the management electronic device; receives a message; provides a command to the management electronic device; receives, from the management electronic device, a notification; and updates the flag responsive to receiving the notification.  When looking at figure 6 of the Appellant’s application, it clearly shows that the electronic device 110 to which representative claim 1 is directed, is separate from the management electronic device 114 and payment network 118.

    PNG
    media_image2.png
    733
    926
    media_image2.png
    Greyscale

The description of the "message" (e.g. that the management electronic device has authenticated the additional authentication information) is outside the scope of the claim.  The management electronic device is not part of the electronic device of the claims and is therefore outside the scope of the claim that are directed to the steps/functions of the electronic device.
As shown above, the payment network is also not part of the electronic device of the claims.  Therefore, the recitation of the intended use of the "command" (e.g. cause a payment network, in communication with the management electronic device, to re-enable the capability of the electronic device to conduct the financial transactions; and cause the payment network to re-establish a mapping from a device primary account number (DPAN) for the financial account to a financial primary account number (FPAN) for the financial account) is outside the scope of the 
The description of the "notification" (e.g. that the payment network has re-established the mapping to re-enable the capability of the electronic device to conduct the financial transactions) does not affect that way the electronic device of the claims receives the notification.  The payment network is not part of the electronic device of the claims and therefore, what the payment network device does before sending the notification to the electronic device is outside the scope of the claims that are directed to the steps/functions of the electronic device.  
The above descriptions of the "message", "command", and "notification" do not affect the steps/functions of the electronic device in a manipulative sense.  The prior art reads on the claims as long as the prior art discloses an electronic device that performs the following: receive authentication information; determine, after receiving the authentication information and based on a flag, that a capability to conduct financial transaction via the electronic device is disabled; in response to determining that the capability to conduct the financial transaction is disabled, receive additional authentication information; transmit the additional authentication information to the management electronic device; receive a message; in response to receiving the message, provide, to the management electronic device, a re-enabling command; receive, from the management electronic device a notification; and update the flag responsive to receiving the notification.  The prior art does not need to disclose any of the claimed descriptions of the steps/functions being performed by the management electronic device and the payment network because they are outside the scope of the claims that are directed to the steps/functions of the electronic device 110 of Fig. 6.  
Vizio Inc. v. Int’l Trade Comm’n, 605 F.3d 1330, 1334, 1340 (Fed. Cir. 2010) supports the conclusion that the above limitations should be granted patentable weight (see pages 15-17 of the Appeal Brief).  However, the claims of Vizio Inc. v. Int’l Trade Comm’n were directed to an apparatus and the functions of the apparatus.  The asserted claims of Vizio Inc. v. Int’l Trade Comm’n do not recite or describe any functions being performed by devices that are separate from the claimed apparatus.  The Appellant’s claims differ from those of Vizio Inc. v. Int’l Trade Comm’n because the Appellant’s claims are directed the steps/functions of an electronic device but go on to recite the steps/functions of devices that are separate from the claimed electronic device.  
  
(ii) In regards to the Appellant’s arguments directed to US 2013/0260734 A1 (“Jain”) does not teach or suggest the “re-enabling command” and its claimed features, the Appellant specifically argues that “the Office Action’s reliance on Jain’s server to teach both the management electronic device and the payment network is problematic in the context of the claim which requires a re-enabling command configured to cause the payment network, i.e., not the management electronic device, to re-enable the financial transaction capability by restoring a mapping between accounts.  At best, Jain’s validation request is only received by the server and there is not teaching in Jain of a payment network that re-enables the financial capability of the mobile device” (see pages 17-18 of the Appeal Brief).  
The examiner respectfully disagrees.  As stated above in section (i), the management electronic device and the payment network is outside the scope of the claims that are directed to the steps/functions of the electronic device.  As long as Jain discloses an electronic device that provides a re-enabling command, then Jain reads on the re-enabling command of the claims.  

(iii) In regards to the Appellant’s arguments directed to US 2014/0183258 A1 (“DiMuro”) does not teach “providing the re-enabling command in response to receiving a message indicating the management electronic device has authenticated the additional authentication information”, the Appellant specifically argues that “DiMuro’s additional information that is displayed does not teach or suggest the claimed message. DiMuro does not teach an electronic device receiving any message indicating authentication of the additional authentication information (see pages 19-20 of the Appeal Brief).  
The examiner respectfully disagrees.  As stated above in section (i), the description of the message indicating that the management electronic device has authenticated the additional authentication information does not distinguish over the prior art because the management electronic device is outside the scope of the claim.  As long as the prior art discloses an electronic device that receives a message and then provides a re-enabling command in response to receiving the message, it reads on this limitation as written.  Jain discloses that a re-enabling command (e.g. mobile device attributes) is sent to a management electronic device for the purpose of having an electronic wallet re-enabled (see section (ii) above).  DiMuro in section [0089]-[0097] and Fig. 3 discloses a secure card that receives authentication information and an 

    PNG
    media_image3.png
    923
    898
    media_image3.png
    Greyscale


(iv) In regards to the Appellant’s arguments directed to US 2013/0110719 A1 (“Carter”) does not teach or suggest the claimed payment network”, the Appellant specifically argues that (a) the Office Action does not account for the dual features of the re-enabling command recited in claim language: the re-enabling command (1) is provided to management electronic device and (2) is configured to cause the payment network to re-establish a mapping; and (b) the Office 
The examiner respectfully disagrees.  As stated above in section (i), the description of the intended result of sending a re-enabling command by the electronic device does not distinguish over the prior art because the management electronic device and the payment network is outside the scope of the claim.  As long as the prior art discloses an electronic device that receives a message and then provides a re-enabling command in response to receiving the message, it reads on this limitation as written.  Even assuming that the steps/functions of the management electronic device and the payment network do hold patentable weight, Jain discloses that a re-enabling command (e.g. mobile device attributes) is sent to a management electronic device for the purpose of having an electronic wallet re-enabled (see section (ii) above).  Carter discloses in section [0048] that a wallet app communicates with a mapping service to inform the mapping service of a “card” to use in the future.  The mapping service then maps the PPAN to the PAN corresponding to the “card” selected at the mobile device.  The mobile device of Carter sending a request to the mapping service to allow the use of a card for future transactions is comparable to the mobile device of Jain sending mobile device attributes to server for the purpose of having an electronic wallet re-enabled.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the PPAN and PAN mapping of Carter for the publishing information indicating that the mobile wallet is active and updating the status of the 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully Submitted, 
/TP /Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires a payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.